 In the MatterOfCAPE ARAGO LUMBERCOMPANY,EMPLOYERandLUMBER AND SAWMILL WORKERS LOCAL UNIONNo. 2573, AFL,PETITIONERCase No. 36-RC-162O.-DecidedMay 6, L940DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this matter washeld at North Bend, Oregon, on January 12 and 13, 1949, beforeEleanor Nygren, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, a labor organization, claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all production and maintenance em-ployees of the Employer at its lumber manufacturing plant at Empire,Oregon, together with boom-men 1 and rafters at the Employer'slogging dumps at Delmar and Allegany, Oregon, and at intermediatedumps,2 including employees temporarily assigned to railway carload-ing operations, but excluding the crane operator, office clerical em-ployees, and supervisors.The Petitioner and Employer are generallyin agreement as to the composition of the unit.However, the Em-ployer would exclude boom-men, rafters, and employees temporarilyassigned to railway carloading operations.'These boom-men are distinguishable from the boom-men who are employed in themillpond at the Empire plant, and as to whom there is no dispute3 The Employer presently operates only the Delmar and Allegany dumps; however, it isoccasionally necessary to operate intermediate dumps.83 N. L. R. B., No. 5&394 CAPE ARAGO LUMBER COMPANY395Since 1941, the Employer, an Oregon corporation, has been engagedin the manufacturing of lumber at Empire, Oregon.Empire is lo-cated on the shore of Coos Bay, Oregon. It is on this bay that a sub-stantial number of logs used at the Empire plant are rafted and towedfrom the Employer's logging dumps at Delmar and Allegany, Oregon.3Both dumps receive logs by truck from the Employer's logging camps'From these dumps the logs are rafted and towed to the Empire plant.Lumber shipped from the Empire plant is transported by trucks ofindependent contractors to the towns of North Bend and Coos Bay,Oregon,' and there loaded onto railway cars.Boom-men and raftersBoom-men and rafters who, at the various logging dumps, assemblelogs which are thereafter towed to the Empire plant, perform anintegrated operation under a common over-all supervision with theproduction and maintenance employees at the Empire plant. The Em-ployer contends that boom-men and rafters should be excluded fromthe proposed unit upon the grounds : (1) that they are not employeesof the Employer but are employees of Millicoma Boom Company; 6and (2) that the bargaining pattern in the industry and the Employer'sown bargaining history' establish the appropriateness of a separateunit for such employees.The Millicoma Boom Company, an Oregon corporation, has a fran-chise from the State of Oregon, pertaining to certain booming rightson the Allegany River, a tributary of Coos Bay.The Employer con-trolsMillicoma Boom Company; both corporations have an inter-locking directorate ; and the superintendent of the Employer is themanager of Millicoma Boom Company, and as such hires and directsits employees.The mainofficeof the Employer is the main office ofMillicoma Boom Company and the books of both concerns are keptby the same office force.Thus, it appears that the Employer throughits superintendent, hires, directs, and otherwise controls, if not ex-clusively, at least in common with Millicoma Boom Company, theboom-men and rafters involved in this proceeding. In view of thecommon control exercised by the Employer and Millicoma Boom Com-pany over the boom-men and rafters and the fact that the Employerand Millicoma Boom Company are to a large extent subject to a com-mon supervision and operated by the same or closely related interests,sDelmar and Allegany are respectively 15 and 25 miles from the plant at Empire.4The Employer's logging employees are presently represented by another union and arenot involved in this proceeding.5 Both towns are about 4 miles from Empire."This view is supported by the fact that Millicoma Boom Company reimburses theEmployer for wages which the latter pays out to boom-men and rafters.4 The record is inconclusive as to whether boom-men and rafters have been covered bythe recently expired agreement between the Employer and the Petitioner. 396DECISIONSOF NATIONAL LABOR.RELATIONS BOARD-we find that, for purposes of this proceeding, boom-men and rafters-are employees of the Employer within the meaning of the Act.There remains for consideration the. further contention of theEmployer that boom-men and rafters should be excluded from theunit because of the Employer's bargaining history and the patternof collective bargaining in the industry.Although such factorsmight, under'other circumstances and in conjunction with other fac-tors, warrant a finding that boom-men and rafters should be excludedfrom the production and maintenance unit and established as a separateunit for purposes of collective bargaining, there is, in the presentinstance, no labor organization presently representing or claiming torepresent boom-men and rafters in a unit apart from the productionand maintenance employees at the Empire plant ; accordingly, wefind no reason to exclude boom-men and rafters from the broaderunit sought by the Petitioner in this proceeding, and we shall, there-fore, include them in the production and maintenance unit."Railway carloadersThe Employer contends that employees who temporarily assistin railway carloading operations are employees of independent con-tractors who truck lumber from Empire to the railway loading pointsin North Bend and Coos Bay, Oregon.We do not agree. The onlybasis for such contention is that the wages earned by these employeesduring the loading operations are charged to the account of inde-pendent contractors.The record discloses that on occasion theindependent contractors request the Employer for employees to aidin the loading operations.Such employees are assigned by the Em-ployer from their regular jobs at the plant to the carloading jobsand are recalled to the plant when a particular carloading job isfinished.These employees are paid by the Employer and are at alltimes under its control. It appears, therefore, that these .employeesare merely loaned on a temporary basis to the independent contractors.We find that such railway carloaders are employees of the Employer; 9accordingly, we shall include them in the unit hereinafter foundappropriate.We find that all production and maintenance employees of theEmployer at its lumber manufacturing plant at Empire, Oregon,together with boom-men and rafters at the Employer's logging dumpsat Delmar and Allegany, Oregon, and at intermediate dumps, includ-ing employees who temporarily assist in railway carloading operations,but excluding the crane operator, office clerical employees, and super-8 SeeMatter of California AlmondGrowers Exchange,73 N. L.R. B. 1367, andMatterof Scrapto ManufacturingCompany,65N. L R. B. 222.1 SeeMatterof BestMotor Lines,80 N. L. R B. 314. CAPE ARAGO LUMBER COMPANY397visors,10 constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of this Direction ofElection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desire tobe represented, for purposes of collective bargaining, by Lumber andSawmill Workers Local Union No. 2573, AFL."The'record is inadequate to determine whether or not the retail yardman and theplaner "foreman"on the night shift are supervisors within the meaning of the Act. Ifeither exercises supervisory powers within the meaning of the Act, he is to be excludedfrom the unit ; otherwise he is to be included.